DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/01/2022 has been entered.  Claims 1, 3, 5, 7 & 11 are pending in the application.  Claims 2, 4, 6, 8-10 & 12-20 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Objections
Claims 1, 3, 5, 7 & 11 are objected to because of the following informalities:
Claim 1, Line 16, the term “the tool” should read --the hand held blower--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN104746459 - see previously attached translation), in view of Stewart (U.S. Patent 5,313,129), as evidenced by controleng.com (Control Engineering _ Motor shaft grounding can enhance reliability in your), further in view of Forgue (U.S. PGPub 2006/0219004), further in view of Shao (U.S. PGPub 2016/0330913).
As to Claim 1, Gao teaches a hand held blower (1) comprising: a housing assembly (2) including a battery pack support portion (see Figure 1 below), a handle (see Figure 1 below)…a motor support portion (see Figure 1 below), and a duct member (6), the battery pack support portion (see Figure 1 below) operable to mechanically support (as shown in Figure 1) a battery pack (19) including a plurality of battery cells (Page 4, Line 129 describes the lithium battery can be replaced with a plurality of lead-acid batteries), the duct member (6) defining a flow path (Element 6 is described as an “air outlet” implying air flows through the outlet which is shaped as a conduit) to an outlet (the portion of 6 extending into 7, as shown in Figure 1) from a housing inlet (see Figure 1 below; since an outlet is shown in Figure 1, an inlet on the housing must inherently be present for the blower to function as intended); a terminal assembly configured to electrically connect to the battery pack (see end of paragraph for clarification)…a motor (5) supported by (as shown in Figure 1) the motor support portion (see Figure 1 below) and powered by (Page 3, Lines 85-87) the battery pack (19), the motor (4) including a rotor (see Figure 1 below); a blower fan assembly (see Figure 1 below) supported by (as shown in Figure 1) the housing assembly (2) and driven by the motor (4) to cause an air flow (the rotation of the fan will inherently cause an air flow) in the flow path (Element 6 is described as an “air outlet” implying air flows through the outlet which is shaped as a conduit) to the outlet (the portion of 6 extending into 7, as shown in Figure 1); and an electrostatic discharge dissipation structure (electrostatic discharge unit) including a conductive interface (Page 2, Line 79 to Page 3, Line 80, describes the electrostatic discharge unit as being electrically connected to the motor; the portion of the electrostatic discharge unit connected to the motor inherently requires an electrically conductive interface to be connected) and a wire (8/9/10/11)…the wire (8/9/10/11) operable to dissipate electrostatic discharge (Page 1, Lines 29-31) in the tool (1; see Claim Objections section for interpretation clarification)…wherein the housing (Gao 2) defines a wire path (see Gao Figure 2 below) for the wire (Gao 8/9/10/11)…the wire path (see Gao Figure 2 below) including retainer members (see Figure 2 below) configured to retain the wire (as shown in Figure 2) on the wire path (see Gao Figure 2 below) between the motor support portion and the battery pack support portion.  One of ordinary skill in the art would recognize an electric circuit must be present for the Gao battery 19 to be electrically connected to the Gao motor 4.  Additionally, one of ordinary skill in the art would recognize terminals are inherent part of the circuit to allow the battery and the motor to be connected.  Therefore an electric circuit with a circuit terminal and a battery terminal are inherent features of the Gao battery 19 being electrically connected to the Gao motor 4.

    PNG
    media_image1.png
    438
    695
    media_image1.png
    Greyscale

Gao Figure 1, Modified by Examiner




    PNG
    media_image2.png
    387
    715
    media_image2.png
    Greyscale

Gao Figure 2, Modified by Examiner

Gao continues to teach a rotor (see Figure 1 above) with a shaft (see Figure 1 above) through the rotor, but does not teach the terminal assembly including a positive power terminal and a negative power terminal…the conductive interface in electrical contact with the rotor through a bearing, the wire electrically connected between the rotor and the negative power terminal of the terminal assembly and operable to dissipate electrostatic discharge; the conductive interface including a circumferentially extending annular portion and a tab projecting from the circumferentially extending annular portion, the circumferentially extending annular portion configured to engage the bearing, the wire connected to the tab.  Gao is also silent on the use of a user-actuated trigger on the handle.
Stewart describes a grounded electric motor, and teaches the conductive interface (34) in electrical contact (Column 2, Lines 51-53 and Column 3, Lines 5-14) with the rotor (48; via bearing 10; Column 3, Lines 5-14) through a bearing (10), the wire (30/32) electrically connected (Column 2, Lines 51-53) to (via bearing 10; Column 3, Lines 5-14) the rotor (48)…and operable to dissipate electrostatic discharge (Column 1, Lines 42-44); the conductive interface (34) including a circumferentially extending annular portion (38) and a tab (36) projecting from (tabs 36 extend from 38 to the right of 38, as shown in Figure 3) the circumferentially extending annular portion (38), the circumferentially extending annular portion (38) configured to engage (as shown in Figure 4) the bearing (10), the wire (32) connected to (as shown in Figure 3) the tab (36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the first electrostatic discharge wire (8) to the motor drive shaft, as taught by Gao, using the conductive interface, as taught by Stewart, to prevent premature bearing failure (controleng.com, bottom of page 1).
Forgue describes a means of directing electrostatic buildup for discharge, and teaches the terminal assembly (112) including a positive power terminal (Paragraph 0046) and a negative power terminal (Paragraph 0046)…the wire (Paragraph 0046) electrically connected to (via 108a) the negative power terminal (Paragraph 0046) of the terminal assembly (112) and operable to dissipate electrostatic discharge (Paragraphs 0007/0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the second electrostatic discharge wire (9), as taught by Gao, as modified, to the negative power terminal of the terminal assembly, as taught by Forgue, “to prevent the accumulation of and provide for the safe dissipation of electrostatic charges (Paragraph 0003)”.  Although Forgue describes using this in a fuel system, ultimately to prevent explosion, the same concept can be applied to Gao, as modified.  Gao relies on the second wire discharging electrostatic buildup into cloth bag 17.  The bag then discharges the electrostatic buildup to the ground (page 4, Lines 123-128).  However, this still allows for the possibility of overcharging the dust particles in the bag, creating a fire/explosion danger.  Therefore, it is safer to connect directly to the negative terminal of the power source, as taught by Forgue.  Lastly, Forgue Paragraph 0007 states electrically connecting an electrostatic charge to the negative terminal of the power source is known in the art.  One of ordinary skill in the art would recognize using Forgue’s technique for discharging electrostatic buildup in Gao, as modified, would yield predictable results (i.e., discharging electrostatic buildup) via a well-known method (see MPEP 2141(III)(D)).
Once the Gao electrostatic discharge wire is modified to connect to both the shaft (Stewart) and the battery pack (Forgue), the wire (Gao 8/9/10/11) is electrically connected (Gao Page 1, Lines 29-31) between (Stewart Column 2, Lines 51-53; via bearing 15; Column 3, Lines 5-14) the rotor (as shown in Gao Figure 1 above, via the Gao drive shaft as shown in Gao Figure 1 above) and the negative power terminal (Forgue negative terminal; Paragraphs 0007/0046) of the terminal assembly (Forgue 112) and operable to dissipate electrostatic discharge (Gao Page 1, Lines 29-31; Forgue Paragraphs 0007/0046; Stewart Column 1, Lines 42-44).
Although Gao describes a wire path between the motor and cloth bag, and not between the motor and power source, one of ordinary skill in the art would recognize a similar wire path, including retainer members, would be utilized after modifying the Gao wire (Gao 8/9/10/11) to extend between the motor and power source, as taught by Stewart and Forgue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a wire path defined by the housing, as taught by Gao, for the wire between the motor support portion and the battery pack support portion, as taught by Gao, as modified, “to prevent the accumulation of and provide for the safe dissipation of electrostatic charges (Forgue Paragraph 0003)”.  
Shao describes a hand held blower and teaches a user-actuated trigger (Paragraph 0073) on the handle (104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a trigger, as taught by Shao, on the handle, as taught by Gao, as modified, to control operating of the blower at a location where the user’s hand is most likely to be located.  This is also a well-known feature in the hand held blower art, which will provide predictable results, i.e., easy control of the blower.  
As to Claim 3, Gao, as modified, teaches all the limitations of Claim 2, and continues to teach the bearing (Stewart 10) is configured to support (as shown in Stewart Figure 6) the rotor (as shown in Gao Figure 1 above).
As to Claim 5, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach a circuit (see end of paragraph for clarification) operable to electrically connect (Gao Page 2, Lines 77-78) the battery pack (Gao 19) to the motor (Gao 4).  One of ordinary skill in the art would recognize an electric circuit must be present for the Gao battery 19 to be electrically connected to the Gao motor 4.
As to Claim 7, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach the motor (Gao 4) includes a drive shaft (as shown in Gao Figure 1 above) connected to the rotor (as shown in Gao Figure 1 above), and wherein the fan (as shown in Gao Figure 1 above) includes a hub (see Gao Figure 1 below) and blades (see Gao Figure 1 below) extending from (as shown in Gao Figure 1) the hub (see Gao Figure 1 below), the hub (see Gao Figure 1 below) being coupled to (as shown in Gao Figure 1) the drive shaft (as shown in Gao Figure 1 above).

    PNG
    media_image3.png
    438
    695
    media_image3.png
    Greyscale

Gao Figure 1, Modified by Examiner

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Stewart, as evidenced by controleng.com, further in view of Forgue, further in view of Shao, further in view of Hoffman (U.S. PGPub 2013/0239357).
As to Claim 11, Gao, as modified, teaches all the limitations of Claim 1, but does not teach a controller configured to control a supply of power to the motor.
Hoffman describes an electric powered leaf blower and teaches a controller (108) configured to control a supply of power to the motor (Paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a controller, as taught by Hoffman, to control the electric tool, as taught by Gao, as modified, to “vary the power to the motor to provide adjustable motor speed (Hoffman Paragraph 0030).”

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Applicant argues Stewart, which is used to teach the use of a conductive interface comprised of the claimed structure, does not teach “a circumferentially extending annular portion and a tab projecting from the circumferentially extending annular portion. The circumferentially extending annular portion is configured to engage the bearing and the wire is connected to the tab (see Applicant Remarks, top of Page 7).”  Examiner disagrees for the reasons provided in the Claim 1 rejection above.
Applicant continues to argue “Stewart also does not disclose or teach that a housing defines a wire path for the wire between the motor support portion and the battery pack support portion, and that the wire path includes retainer members configured to retain the wire on the wire path between a motor support portion and a battery pack support portion.”  Examiner agrees with this statement.  However, none of Gao, Stewart, or Forgue, on their own, is relied upon to teach this feature.  The combination of Gao, in view of Stewart, as evidenced by controleng.com, further in view of Forgue, teaches this feature, as described above.  It should be noted this is a result of the same combination which the PTAB affirmed the Examiner’s position and previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746